                Case 3:16-cv-00580-AC                Document 516         Filed 04/25/19       Page 1 of 5




                                      UNITED STATES DISTRICT COURT

                                                 DISTRICT OF OREGON



Ciuffitelli, et al.,
                                                                    Case No.: 3:16-cv-00580-AC
                                 Plaintiff(s),
                                                                    APPLICATION FOR SPECIAL
  V.                                                                ADMISSION -PRO HAC VICE


Deloitte and Touche LLP et al.,
                                 Defendant(s).



                       Application for Pro Hae Vice Admission and CM/ECF Registration

            Attorney _ _M_ic_ha_e_l_J_ae_g_e_r_ _ _ _ _ _ _ _ requests special admission pro hac
  vice to the Bar of the United States District Court for the District of Oregon in the above-
  captioned case for the purposes of representing the following party(s):
  CliftonlarsonAllen Wealth Advisors, LLC

            In support of this application, I certify that: 1) I am an active member in good standing
 with the        California        State Bar; and 2) that I have read and am familiar with the Federal
 Rules of Evidence, the Federal Rules of Civil and Criminal Procedure, the Local Rules of this
  Court, and this Court's Statement of Professionalism.
            I understand that my admission to the Bar of the United States District Court for the
 District of Oregon is solely for the purpose of litigating in the above matter and will be
 terminated upon the conclusion of the matter.

              (1)        PERSONAL DATA:
                         Name:    Jaeger, Michael
                                  (Last Name)                    (First Name)                  (Ml)            (Suffix)
                         Agency/firm affiliation: Faegre Baker Daniels LLP
                         Mailing address:       11766 Wilshire Blvd., Suite 750
                         City:   Los Angeles                                    State:_C_A_ _ _ _ Zip:   90025
                         Phone number: (310) 500-2090                           Fax number:   (310) 500-2091
                         Business e-mail address: michael.jaeger@FaegreBD.com
 U.S. District Court - Oregon                                      Application for Special Admission - Pro Hae Vice
 [Rev. 11/2018]                                                                                          Page 1 of 4
           Case 3:16-cv-00580-AC             Document 516      Filed 04/25/19      Page 2 of 5




         (2)       BAR ADMISSION INFORMATION:
                   (a)     State bar admission(s), date(s) of admission, and bar number(s):
                               CA 289364 - 5/21/2013


                   (b)     Other federal court admission(s) and date(s) of admission:
                               SEE ATTACHED LIST




         (3)       CERTIFICATION OF DISCIPLINARY ACTIONS:
            0      I am not now, nor have I ever been subject to any disciplinary action by any
                   state or federal bar association.

               D   I am now or have been subject to disciplinary action by a state or federal bar
                   association. (See attached letter of explanation.)

         (4)       CERTIFICATION OF PROFESSIONAL LIABILITY INSURANCE:
                   Pursuant to LR 83-3, I have professional liability insurance, or financial
                   responsibility equivalent to liability insurance, that meets the insurance
                   requirements of the Oregon State Bar for attorneys practicing in this District,
                   and that will apply and remain in force for the duration of the case, including
                   any appeal proceedings.

         (5)       CM/ECF REGISTRATION:
                   I acknowledge that I will become a registered user of the Court's case
                   management and electronic case filing system (CM/ECF) upon approval of
                   this application, and I will receive electronic service pursuant to Fed. R. Civ. P.
                   5(b)(2)(E) and the Local Rules of the District of Oregon.

Certification of Attorney Seeking Pro Hae Vice Admission: I have read and understand the
requirements of LR 83-3, and I certify that the above information is true and correct.


        DATED: 04/24/2019



                                                         s/ Michael Jaeger

                                                        (Signature)




U.S. District Court - Oregon                             Application for Special Admission - Pro Hae Vice
[Rev. 11/2018]                                                                                Page 2 of4
           Case 3:16-cv-00580-AC         Document 516         Filed 04/25/19      Page 3 of 5




REQUIREMENT TO ASSOCIATE WITH LOCAL COUNSEL:

LR 83-3( a)(l) requires applicants for pro hac vice admission to associate with local counsel,
unless requesting a waiver of the requirement under LR 45-1.

To request a waiver of the requirement to associate with local counsel under LR 45-1, check the
following box:

   D    I seek admission for the limited purpose of filing a motion related to a subpoena that this
        Court did not issue. Pursuant to LR 45-l(b), I request a waiver of the LR 83-3(a)(l)
        requirement to associate with local counsel and therefore do not include a certification
        from local counsel with this application.

To associate with local counsel, complete the following section and obtain the signature of local
counsel.

Name:    Southwick, Paul
                           (Last Name)                (First Name)                 (Ml)           (Suffix)

            095141
OSB number: - -----------
Agency/firm affiliation: Davis Wright Tremaine, LLP

Mailing address:    1300 SW Fifth Ave, Ste. 2400

City: Portland                                                   State: OR           Zip: _9_72_0_1_ _

Phone number:- - - - - - - - - - - - - - - - - ·Fax number:
             (503) 778-5266                                                      (503) 276-5766

Business e-mail address: paulsouthwick@dwt.com
                           --------------------------

CERTIFICATION OF ASSOCIATE LOCAL COUNSEL:

I certify that I am a member in good standing of the bar of this Court, that I have read and
understand the requirements of LR 83-3, and that I will serve as designated local counsel in case
number 3:16-cv-00580-AC


DATED: 04/24/2019




                                               (Signature of Local Counsel)



U.S. District Court - Oregon                            Application for Special Admission - Pro Hae Vice
[Rev. 11/2018]                                                                                Page 3 of4
           Case 3:16-cv-00580-AC        Document 516       Filed 04/25/19       Page 4 of 5




                                        COURT ACTION

Application for pro hac vice admission by _ _M_ic_h_ae_l_J_a_eg_e_r_____ in case number:
3: 16-cv-00580-AC          is hereby:


 ' ) ( Approved subject to payment of fees.
    D Denied.




                                              Judge




U.S. District Court - Oregon                          Application for Special Admission - Pro Hae Vice
[Rev. 11/2018]                                                                              Page 4 of4
        Case 3:16-cv-00580-AC          Document 516    Filed 04/25/19   Page 5 of 5




                                      MICHAEL JAEGER

                             LIST OF COURT ADMISSIONS


Jurisdiction Admission                      Date of Admission   Bar Number
California State Bar                          5/21/2013         289364 - In Good Standing
USDC Central District of California            7/5/2013         Active - In Good Standing
USDC Southern District of California         12/18/2018         Active - In Good Standing
USDC Eastern District of California          10/11/2017         Active - In Good Standing
US Court of Appeals for the Ninth Circuit      7/5/2013         Active - In Good Standing
USDC Eastern District of Michigan             8/28/2018         Active - In Good Standing




US.122868725.01
